         Case
         Case1:19-cv-00070-DLC
              1:19-cv-00070-DLC Document
                                Document163
                                         157 Filed
                                             Filed12/04/20
                                                   11/30/20 Page
                                                            Page11of
                                                                   of13
                                                                      2




                                                    November 30, 2020


VIA ECF

Hon. Denise L. Cote
United States District Judge
                                                                     MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        RE:      In re Perrigo Company plc Sec. Litig.,
                 Case No. 19-CV-70-DLC (S.D.N.Y.)

Dear Judge Cote:

       We represent Lead Plaintiffs in the above-captioned Action and write to request that the
Court re-issue the letters rogatory previously issued on July 24, 2020 (the “Letters Rogatory”) as
to non-party Jim Clery of KPMG Ireland. We have met and conferred with counsel for
Defendants, who do not oppose this request.

        On July 24, 2020, the Court issued Plaintiffs’ Letters Rogatory seeking testimony and
documents from various non-party individuals identified by Defendants as possessing
information relevant to this action, including Mr. Clery. Before Plaintiffs made their application
to the Irish High Court to execute the Letters Rogatory, Defendants objected to the application
on the basis that the non-parties’ names in the Letters Rogatory—which would be filed as a court
document in Ireland—constituted “confidential” information under the stipulated Discovery
Confidentiality Order in this action, and requested that Plaintiffs either file the Letters Rogatory
under seal or file a redacted version of the Letters Rogatory with the Irish High Court. In
response, Plaintiffs informed Defendants that their Irish counsel had advised them that the Irish
High Court would be unlikely to grant the application if the non-parties’ names in the Letters
Rogatory were redacted, and that the Irish High Court does not allow filing documents under seal
except in extraordinary circumstances. However, Plaintiffs further informed Defendants that the
issue was essentially moot because: (i) based on Plaintiffs’ review of Defendants’ document
productions to-date, Plaintiffs had determined that Mr. Clery is the most relevant individual
named in the Letters Rogatory such that they intend to seek discovery from him alone and are
unlikely to seek discovery from the other non-parties unless later deemed necessary; and (ii) Mr.
Clery’s name and role with regard to this action was already made public via the Irish High
Court’s recent public decision rejecting Defendants’ appeal of Irish Revenue’s nearly $2 billion
tax assessment against Perrigo that is the subject of Plaintiffs’ claims. 1

1
 See https://www.courts.ie/acc/alfresco/86dfd10f-9923-44ec-9e6b-ffa8bcb0ef1c/2020_IEHC_552.pdf/pdf#view=fitH
 at ¶ 152 (identifying “Mr. Jim Clery (the partner in KPMG who acted on behalf of EPIL in relation to tax matters
and tax returns)” and quoting an affidavit filed by Mr. Clery); id. at ¶¶ 154-58, 212, 227-28.
        Case
        Case1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                               Document163
                                        157 Filed
                                            Filed12/04/20
                                                  11/30/20 Page
                                                           Page22of
                                                                  of13
                                                                     2

Hon. Denise L. Cote
November 30, 2020
Page 2


        After meeting and conferring on the issue, Defendants agreed that Mr. Clery’s name and
role is no longer confidential due to the Irish High Court’s decision. However, Defendants have
maintained their claim of confidentiality over the names of the other non-parties listed in the
Letters Rogatory, such that Plaintiffs are unable to submit the current Letters Rogatory without
including redactions that the Irish High Court is unlikely to accept. Accordingly, and in the spirit
of compromise with Defendants, Plaintiffs respectfully request that Your Honor issue an
amended letters rogatory requesting testimony and related documents only from Mr. Clery.
Plaintiffs have attached a proposed amended letters rogatory as Exhibit A.

         Plaintiffs reserve the right to seek additional evidence from Irish non-parties if they
determine it to be necessary at a later time, and do not concede that identities and roles of the
other individuals identified by Defendants are in fact confidential. Plaintiffs have agreed to treat
that information as confidential solely for purposes of compliance with the Confidentiality Order
in this case and in the spirit of compromise with Defendants.

                                              Respectfully submitted,

                                              /s/ Steven B. Singer

                                              Steven B. Singer
                                              Kyla Grant
                                              Joshua H. Saltzman
Granted. The letters                          SAXENA WHITE P.A.
rogatory of July 24, 2020                     10 Bank Street, 8th Floor
may be reissued. 12.4.20.                     White Plains, NY 10606
                                              Tel: (914) 437-8551
                                              Fax: (888) 631-3611
                                              ssinger@saxenawhite.com
                                              kgrant@saxenawhite.com
                                              jsaltzman@saxenawhite.com

cc:    All counsel of record (via ECF)
Case
 Case1:19-cv-00070-DLC
      1:19-cv-00070-DLC Document
                         Document157-1
                                  163 Filed
                                       Filed12/04/20
                                             11/30/20 Page
                                                       Page31ofof13
                                                                  11




       EXHIBIT A
       Case
        Case1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                                Document157-1
                                         163 Filed
                                              Filed12/04/20
                                                    11/30/20 Page
                                                              Page42ofof13
                                                                         11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE PERRIGO COMPANY PLC SECURITIES
LITIGATION                                                             19-cv-70 (DLC)



      [PROPOSED] LETTERS ROGATORY TO THE HIGH COURT OF IRELAND,
                      INNS QUAY, DUBLIN 7, IRELAND
                  RE REPRESENTATIVE OF KPMG IRELAND

       The United States District Court for the Southern District of New York, Honorable

Denise L. Cote, presents its compliments to the High Court of Ireland and requests international

judicial assistance pursuant to the Foreign Tribunals Evidence Act 1856 and Order 39, Rules 39-

44 of the Rules of the Superior Courts 1986, to obtain the testimony of the individual listed

below (in his capacity as an employee, partner, or executive of the entity listed below), which

has knowledge of matters described herein, for use in the determination of the civil proceedings

pending before the District Court.

I.     Sender

       The Honorable Denise L. Cote
       United States District Judge
       Southern District of New York
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street
       New York, New York 10007-1312

II.    Central Authority of the Requested State

       Master of the High Court
       Central Office of the High Court of Ireland
       Four Courts
       Ground Floor (East Wing)
       Inns Quay
       Dublin 7
       HighCourtCentralOffice@courts.ie


                                                 1
       Case
        Case1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                                Document157-1
                                         163 Filed
                                              Filed12/04/20
                                                    11/30/20 Page
                                                              Page53ofof13
                                                                         11




III.   Person to Whom the Executed Request is to be Returned

       Steven B. Singer, Esq.
       Saxena White, P.A.
       10 Bank Street, 8th Floor
       White Plains, New York 10606

IV.    Specification of the Date by which Requesting Authority Requires Receipt of the
       Response to the Letters Rogatory

       By December 18, 2020, or as soon as reasonably practicable consistent with the
Authorities’ calendar.

V.     a. Requesting Judicial Authority

       The Honorable Denise L. Cote
       United States District Judge
       Southern District of New York
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street
       New York, New York 10007-1312

       b. To the Competent Authority of

       The High Court of Ireland

       c. Name of the Case and any Identifying Number

       In re Perrigo Company PLC Securities Litigation
       Case No.: 19-cv-70 (DLC)

VI.    Names and Addresses of the Parties and Their Representatives

       a. Lead Plaintiffs

       City of Boca Raton General Employees’ Pension Plan
       Palm Bay Police and Firefighters’ Pension Fund
       c/o Steven B. Singer, Esq.
       Saxena White, P.A.
       10 Bank Street, 8th Floor
       White Plains, New York 10606




                                              2
Case
 Case1:19-cv-00070-DLC
      1:19-cv-00070-DLC Document
                         Document157-1
                                  163 Filed
                                       Filed12/04/20
                                             11/30/20 Page
                                                       Page64ofof13
                                                                  11




  Representatives

Steven B. Singer, Esq.
Kyla Grant, Esq.
Joshua H. Saltzman, Esq.
Saxena White, P.A.
10 Bank Street, 8th Floor
White Plains, New York 10606
ssinger@saxenawhite.com
kgrant@saxenawhite.com
jsaltzman@saxenawhite.com

Maya Saxena, Esq.
Joseph E. White, III, Esq.
Lester R. Hooker, Esq.
Dianne M. Pitre, Esq.
7777 Glades Road, Suite 300
Boca Raton, Florida 33434
msaxena@saxenawhite.com
jwhite@saxenawhite.com
lhooker@saxenawhite.com
dpitre@saxenawhite.com

Robert D. Klausner, Esq.
Klausner Kaufman Jensen & Levinson
7080 Northwest 4th Street
Plantation, Florida 33317
bob@robertklausner.com

b. Defendants

Perrigo Company plc
c/o Samuel M. Light, Esq.
Samuel P. Groner, Esq.
James D. Wareham, Esq.
James E. Anklam, Esq.
Fried, Frank, Harris, Shriver & Jacobson LLP
801 17th Street, NW
Washington DC 20006

Ronald L. Winowiecki
c/o Hector Gonzalez, Esq.
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, New York 10036

                                      3
       Case
        Case1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                                Document157-1
                                         163 Filed
                                              Filed12/04/20
                                                    11/30/20 Page
                                                              Page75ofof13
                                                                         11




       Murray S. Kessler
       c/o Joseph M. McLaughlin, Esq.
       Simpson Thacher & Bartlett LLP
       425 Lexington Avenue
       New York, New York 10017

        Representatives

       James D. Wareham, Esq.
       James E. Anklam, Esq.
       Samuel P. Groner, Esq.
       Samuel M. Light, Esq.
       Fried, Frank, Harris, Shriver & Jacobson LLP
       801 17th Street, NW
       Washington DC 20006
       samuel.groner@friedfrank.com
       samuel.light@friedfrank.com
       james.wareham@friedfrank.com
       james.anklam@friedfrank.com

       Hector Gonzalez, Esq.
       Angela Liu, Esq.
       Dechert LLP
       Three Bryant Park
       1095 Avenue of the Americas
       New York, New York 10036
       hector.gonzalez@dechert.com
       angela.liu@dechert.com

       Joseph M. McLaughlin, Esq.
       Shannon K. McGovern, Esq.
       Amy L. Dawson, Esq.
       Simpson Thacher & Bartlett LLP
       425 Lexington Avenue
       New York, New York 10017
       jmclaughlin@stblaw.com
       smcgovern@stblaw.com
       amy.dawson@stblaw.com

VII.   Identity and Address of Any Person to be Examined

       1. Jim Clery
          KPMG Ireland
          1 Harbourmaster Pl,
          International Financial Services Centre,

                                               4
       Case
        Case1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                                Document157-1
                                         163 Filed
                                              Filed12/04/20
                                                    11/30/20 Page
                                                              Page86ofof13
                                                                         11




            Dublin 1, D01 F6F5, Ireland

       Jim Clery (“Clery”) is within the jurisdiction of the High Court of Ireland. The law firm

of McCann FitzGerald has been retained by the Lead Plaintiffs and serves as their counsel and is

authorized to make the application to the High Court of Ireland on behalf of this Court.

VIII. Summary of Action

       This is a securities class action pending in the United States District Court for the

Southern District of New York (the “District Court” or “Court”) against Perrigo Company plc,

its Chief Executive Officer (CEO) Murray S. Kessler (“Kessler”), and its former Chief Financial

Officer, Ronald Winowiecki (“Winowiecki”). The action asserts claims under Section 10(b) of

the United States Securities and Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5

promulgated thereunder, on behalf of all investors who purchased or otherwise acquired common

stock of Perrigo between November 8, 2018 and December 20, 2018 (the “Class Period”) (the

“Class”).

       Perrigo is a pharmaceutical company that is operationally based in the United States and

domiciled in Ireland. This action stems from allegations that Perrigo failed to timely disclose to

investors its exposure to a $2 billion tax liability imposed by the Office of the Revenue

Commissioners (hereinafter, “Irish Revenue”). The allegations are briefly summarized below.

       In December 2013, Perrigo acquired Irish pharmaceutical company Elan Corporation Plc

(Elan). In the months leading up to the acquisition, Elan sold off its 50% stake in the multiple

sclerosis drug Tysabri, for $3.25 billion plus contingent royalty payments. In mid-2017, Perrigo

sold off its remaining rights in its Tysabri royalty stream. Perrigo treated both the income from

the initial 2013 Tysabri sale and the subsequent 2017 sale (totaling $6 billion in transactions)

(together, the “Tysabri Transactions) as ordinary “trading” income for tax purposes, subjecting it

to Ireland’s 12.5% corporate income tax rate.
                                                 5
       Case
        Case1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                                Document157-1
                                         163 Filed
                                              Filed12/04/20
                                                    11/30/20 Page
                                                              Page97ofof13
                                                                         11




       In November 2017, Irish Revenue notified Perrigo that it had commenced an audit of

Perrigo’s tax treatment of the Tysabri Transactions (the “Irish Tax Audit”). Specifically, the

audit pertained to whether the transactions had improperly been taxed at the 12.5% trading

income rate rather than the 33% capital gains tax rate. Over the course of the following year,

Perrigo exchanged correspondence with Irish Revenue, made submissions in support of its tax

position, and had meetings with Irish Revenue representatives.

       Irish Revenue’s audit concluded in the fall of 2018, and on October 30, 2018, Irish

Revenue issued a detailed, seven-page letter entitled “Audit Findings” (the “Audit Findings

Letter”) to Perrigo. In that letter, Irish Revenue set forth in detail its determination that the

Tysabri sale was a “chargeable gain” to which the higher 33% tax rate applied. Moreover, the

Audit Findings Letter calculated the precise amount of back taxes owed: €1,636,047,646, or

nearly $2 billion.

       The instant action alleges that Defendants failed adequately to disclose to investors the

highly material “contingent liability” they faced as a result of the Irish Tax Audit, in violation of

GAAP and the United States securities laws. Once Defendants revealed the €1.6 billion tax

liability on December 20, 2020, Perrigo’s stock price fell by nearly 30%, from $52.36 on the

previous trading day to $37.03—a one-day drop that wiped out nearly $2.1 billion in market

capitalization.

IX.    Procedural Status of the U.S. Proceedings

       The complaint initiating this action was filed on January 3, 2019. In accordance with the

procedures provided for by the Private Securities Litigation Reform Act of 1995 (“PSLRA”), on

March 2, 2019, Plaintiffs City of Boca Raton General Employees’ Pension Plan and Palm Bay




                                                   6
        Case
        Case 1:19-cv-00070-DLC
             1:19-cv-00070-DLC Document
                               Document 157-1
                                        163 Filed
                                              Filed12/04/20
                                                    11/30/20 Page
                                                              Page108 of
                                                                      of 13
                                                                         11




Police and Firefighters’ Pension Fund were appointed by the Court as the lead plaintiffs in this

action (hereinafter “Lead Plaintiffs” or “Plaintiffs”).

        Plaintiffs filed the operative complaint in this action on May 31, 2019. On January 23,

2020, the Court granted in part and denied in part Defendants’ motion to dismiss the operative

complaint. On September 25, 2020, the Court certified the Class, and appointed Plaintiffs as

Class Representatives and Saxena White as Class Counsel.

        The case has now proceeded to discovery. Pursuant to the Court’s operative scheduling

order, all discovery is to be completed by January 29, 2021.

X.      The Requested Discovery

       Plaintiffs seek testimony and documents from Mr. Clery located in Ireland. Mr. Clery was

identified by Defendants as having information relevant to the claims and defenses in this action,

and was expressly named in the Irish High Court’s recent decision rejecting Defendants’ appeal

of Irish Revenue’s tax assessment against them. 1

       Defendants have asserted, as one of their principal defenses, that they reasonably relied on

the advice of others—including KPMG Ireland 2 and its partner, Mr. Clery—in determining their

disclosure obligations regarding the Audit Findings Letter. Plaintiffs believe that KPMG

Ireland—and, specifically, Mr. Clery—played a key role in advising Perrigo regarding the Irish

Tax Audit and/or in representing Perrigo in its audit defense. Accordingly, Plaintiffs seek

testimony and related documents from Mr. Clery concerning his role in the Irish Tax Audit.




1
 See https://www.courts.ie/acc/alfresco/86dfd10f-9923-44ec-9e6b-ffa8bcb0ef1c/2020_IEHC_552.pdf/pdf#view=fitH
 at ¶ 152 (identifying “Mr. Jim Clery (the partner in KPMG who acted on behalf of EPIL in relation to tax matters
and tax returns)” and quoting an affidavit filed by Mr. Clery); id. at ¶¶ 154-58, 212, 227-28.
2
  KPMG Ireland is an independent “member firm” of KPMG’s “network” and thus discovery from KPMG Ireland
cannot be obtained from a parent company. See https://home.kpmg/xx/en/home/about/governance/structure.html
(“Each KPMG firm is separate and legally distinct.”)

                                                       7
       Case
       Case 1:19-cv-00070-DLC
            1:19-cv-00070-DLC Document
                              Document 157-1
                                       163 Filed
                                             Filed12/04/20
                                                   11/30/20 Page
                                                             Page119 of
                                                                     of 13
                                                                        11




XI.    Necessity for Examination in Ireland

       Mr. Clery is an Irish resident and citizen, and has been identified as having discoverable

information pertinent to the Irish Tax Audit. The Courts in the United States do not have

jurisdiction over Mr. Clery to compel him to appear for a pre-trial deposition or compel him to

produce documents that might be associated with any testimony he might give.

XII.   Lines of Inquiry

       Plaintiffs request that Mr. Clery be deposed, under oath, as to his knowledge of Irish

Revenue’s audit of Perrigo and the Tysabri Transactions, including, but not limited to:

       1. Mr. Clery’s role in the Irish Tax Audit;

       2. Any advice given by Mr. Clery to Perrigo concerning its response to or defense of the
          Irish Tax Audit;

       3. Any advice given by Mr. Clery to Perrigo concerning its disclosures regarding the
          Irish Tax Audit in its public filings with the United States Securities and Exchange
          Commission; and

       4. Mr. Clery’s communications with Perrigo concerning the Irish Tax Audit.

XIII. Documents

       This Court requests that Mr. Clery also be compelled to bring to his examination all

documentation in his possession, power, or control which are relevant to the issues in this

proceeding, including documents relating to the lines of inquiry identified above.

XIV. Reimbursement of Costs

       The fees and costs incurred will be borne by Plaintiffs. Plaintiffs’ payment of such fees

and costs is without prejudice to their making a subsequent request to be reimbursed for these

costs by other parties in this action or as assigned by the Court.




                                                  8
      Case
       Case1:19-cv-00070-DLC
            1:19-cv-00070-DLC Document
                               Document157-1
                                        163 Filed
                                             Filed12/04/20
                                                   11/30/20 Page
                                                             Page12
                                                                  10ofof13
                                                                         11




XV.    Reciprocity

       This Court understands that granting assistance of the type requested in this letter is

authorized by the law of the Republic of Ireland, and in particular, by the Foreign Tribunals

Evidence Act 1856 and Order 39, Rules 39-44 of the Rules of the Superior Courts 1986. The

courts of the United States are authorized by statute, 28 U.S.C. § 1782, to extend similar

assistance to the tribunals of Ireland.

XVI. Requests

       Having regard to the foregoing, the undersigned, The Honorable Denise L. Cote, U.S.

District Judge for the United States District Court for the Southern District of New York,

respectfully requests:

   1. that Mr. Clery be directed to attend, at such times and places as you shall appoint, before
      such person who, according to the procedure of your Court is competent to preside over
      the examination of witnesses under oath, to be examined upon oath, or affirmation by
      oral interrogatories or otherwise in relation to matters relating to and touching on these
      proceedings including, but not limited to, the lines of inquiry identified above;

   2. that the Irish High Court order that the examination be conducted in accordance with the
      United States Federal Rules of Civil Procedure, except to the extent such procedure is
      incompatible with Irish law;

   3. that Mr. Clery bring with him to the examination all documentation in his possession,
      power, or control touching on these proceedings including, but not limited to the lines of
      inquiry identified above;

   4. that the testimony of Mr. Clery be recorded by video and by a stenographer and be
      reduced to writing;

   5. that there be authentication of the testimony of Mr. Clery by the seal of your Honorable
      Court or in such other way as is prescribed by the procedure of your Honorable Court;

   6. that any documentation produced by Mr. Clery on examination be marked for
      identification and that there be authentication of any such documents or copies of same or
      any extracts therefrom by the seal of your Honorable Court or in such other way as is
      prescribed by the procedure of your Honorable Court;




                                                 9
      Case
       Case1:19-cv-00070-DLC
            1:19-cv-00070-DLC Document
                               Document157-1
                                        163 Filed
                                             Filed12/04/20
                                                   11/30/20 Page
                                                             Page13
                                                                  11ofof13
                                                                         11




   7. that the transcript and videoed testimony of Mr. Clery as well as any documents be
      transmitted to this Court in a sealed envelope addressed to Saxena White, P.A., c/o
      Joshua H. Saltzman, 10 Bank Street, 8th Floor, White Plains, New York 10606;

   8. that your Honorable Court cause to be sent to Saxena White, P.A., c/o Joshua H.
      Saltzman, 10 Bank Street, 8th Floor, White Plains, New York 10606, a note of the
      charges and expenses payable in respect of the execution of the within request; and

   9. that your Honorable Court make such further order pursuant to this request as it appears
      fit.

                                            Conclusion

       In the spirit of comity and reciprocity, this Court hereby requests international judicial

assistance in the form of this Letters Rogatory to obtain the oral examination, under oath, of the

Witness of the subject matters and questions listed above and of the documents described above.

This Court expresses its sincere willingness to provide similar assistance to Ireland if future

circumstances should require.




DATE: _____________________
                                                         ________________________________
                                                           HONORABLE DENISE L. COTE
                                                         UNITED STATES DISTRICT JUDGE




                                                 10
